Order entered April 2, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00852-CR
                                      No. 05-18-00853-CR

                          TYRAN DARNELLE WILSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                           Trial Court Cause Nos. 30121, 30122

                                            ORDER
       By order entered February 20, 2019, the Court directed appellant’s counsel, Peter I.

Morgan, to send appellant copies of the clerk’s and reporter’s records and to provide this Court

within fifteen days with written verification that the records had been sent to appellant. To date,

the Court has not received counsel’s verification.

       We ORDER Peter I. Morgan to send appellant copies of the clerk’s and reporter’s

records if he has not already done so and to file with this Court by April 12, 2019, a letter

verifying that the records have been sent to appellant. If the Court does not receive verification

from counsel, we will abate this case to the trial court for a hearing to determine whether

appellant has been given the necessary access to the record.
        We EXTEND the time to file appellant’s pro se response to the Anders brief to May 3,

2019.

        We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the Honorable Keli Aiken, Presiding Judge, 354th Judicial District; and to

counsel for the parties.

        We DIRECT the Clerk of the Court to send a copy of this order, by first-class mail, to

Tyran Darnelle Wilson; TDCJ No. 02212651; Wallace Unit; 1675 South FM 3525; Colorado

City, Texas 79512.


                                                   /s/    BILL PEDERSEN, III
                                                          JUSTICE